Citation Nr: 0907285	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2007, the Board denied claims of service 
connection for type II diabetes mellitus and impotence, as 
well as a claim for special monthly compensation.  
Additionally, the Board remanded the Veteran's claims of 
service connection concerning peripheral neuropathy for 
additional development.


FINDINGS OF FACT

1.  The Veteran has not been awarded service connection for 
any disability.

2.  The Veteran does not have peripheral neuropathy of the 
right upper extremity.

3.  The Veteran does not have peripheral neuropathy of the 
lower extremities that is attributable to his active military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the 
right upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised while the 
case was in remand status, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Pursuant to the Board's September 2007 
remand, the Veteran and his representative were sent a VCAA 
letter dated in October 2007.  The letter notified them of 
the information and evidence needed to substantiate the 
Veteran's claims of service connection, including how to 
substantiate a claim of secondary service connection.  In the 
notice letter, the Veteran was also provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in November 2008, which 
followed the October 2007 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Columbia and St. Louis, Missouri.  Additionally, the Veteran 
was afforded a hearing before the Board in April 2007, the 
transcript of which is of record.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need 
to be obtained.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

The Board notes that a VA examination was not provided in 
connection with these claims.  As detailed in the analysis 
section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

In January 2005, the Veteran submitted a statement wherein he 
requested a disability evaluation for his right upper 
extremity and his lower extremities.  Later that month, the 
Veteran's representative clarified that the Veteran was 
claiming service connection for peripheral neuropathy of the 
right upper extremity and the lower extremities as secondary 
to type II diabetes.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

In addition, if a veteran was exposed to an herbicide agent, 
such as Agent Orange, during active military, naval, or air 
service, certain diseases are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) 
(2008).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2008).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

At the time when the Veteran filed his peripheral neuropathy 
service connection claims, a claim of service connection for 
type II diabetes mellitus was pending.  As noted in the 
introduction, the Board denied service connection for type II 
diabetes mellitus by the September 2007 decision.  The 
Veteran has not been awarded service connection for type II 
diabetes mellitus or any other disability.

In light of the fact that service connection is not in effect 
for any disability, it follows that any claim of service 
connection for peripheral neuropathy on a secondary basis 
must fail.  The Veteran's primary theory of secondary service 
connection presupposes that service connection has been 
awarded for the disability to which the claimant is 
attempting to relate the claimed disabilities.  Regardless of 
whether the Veteran's diabetes mellitus or other disability 
has caused or aggravated his claimed peripheral neuropathy, 
service connection may not be established for peripheral 
neuropathy because diabetes mellitus or other disability is 
not itself service connected.  Therefore, service connection 
is not warranted for peripheral neuropathy of the right upper 
extremity or lower extremities on a secondary basis.  See 
38 C.F.R. § 3.310 (2006).

Although the Veteran and his representative primarily set 
forth a theory of secondary service connection, the record 
reasonably raises the theories of direct service connection 
and service connection on a presumptive basis as a result of 
exposure to herbicide agents, such as Agent Orange.

A review of the Veteran's service treatment records is 
negative for a diagnosis of peripheral neuropathy.  A 
November 1962 entrance examination, March 1964 periodic 
examination, and September 1964 separation examination were 
normal with regards to the Veteran's upper and lower 
extremities.

Post-service medical records document that the Veteran was 
diagnosed with degenerative joint disease of the 
thoracolumbar spine at a January 1993 VA examination.  At 
that time, the Veteran had sciatic-like symptoms affecting 
the right leg.  In June 1995, two VA examinations revealed 
sciatica of the right lower extremity associated with the 
spine disability.  A third VA examination in June 1995 
characterized the right lower extremity disability as 
neuropathy associated with degenerative disc disease of the 
lumbosacral spine.

Right upper extremity pain was first documented in December 
2002.  A VA treatment record from the St. Louis VAMC 
indicated that the Veteran had right shoulder joint pain 
secondary to arthritis.  Treatment for diabetes mellitus 
began in approximately January 2003.  In June 2005, the 
Veteran complained of pain radiating from his spine into his 
lower extremities, particularly his thighs.  A July 2007 
record from the Columbia VAMC showed a diagnosis of 
degenerative disc disease of the cervical spine with pain and 
paresthesias in the right side.  An August 2007 nerve 
consultation revealed no radiculopathy of the cervical spine.  
Degenerative joint disease of the right shoulder was noted in 
September 2007.  A January 2008 record revealed that the 
Veteran had loss of sensation in his ankles.  By September 
2008, the Veteran was prescribed medication for neuropathy in 
the lower extremities.  Diabetic foot care for neuropathy is 
documented in October 2008.  

Based on the evidence of record, the Veteran currently has 
neuropathy of the lower extremities.  The medical records and 
examination reports initially attributed right lower 
extremity pain to the Veteran's thoracolumbar spine 
disability.  More recently, neuropathy of both lower 
extremities has been documented in the course of the 
Veteran's treatment for diabetes mellitus.  Although current 
disability is established, the Veteran's neuropathy of the 
lower extremities must be attributable to his military 
service in order for service connection to be warranted on a 
direct basis.  The evidence does not establish that the 
Veteran was diagnosed with neuropathy of the lower 
extremities in service or that there was an in-service event, 
injury, or disease to which the neuropathy is possibly 
attributable.  Several in-service examinations of the lower 
extremities were normal.  Additionally, no medical 
professional has otherwise suggested that the Veteran's 
neuropathy of the lower extremities is related to his 
military service.  Only the Veteran's thoracolumbar spine 
disability and diabetes mellitus have been indicated as 
possible causes of his neuropathy of the lower extremities.  
Thus, the Board finds that the Veteran does not have 
peripheral neuropathy of the lower extremities that is 
attributable to his active military service.  Consequently, 
service connection is not warranted on a direct basis.  See 
38 C.F.R. § 3.303.

Similar to the lower extremities, there is no indication that 
the Veteran's complaints of pain and paresthesias in the 
right upper extremity are related to his military service.  
In fact, with respect to the right upper extremity, the 
Veteran has not been diagnosed with the claimed disability.  
VA records do not contain a diagnosis of neuropathy of the 
right upper extremity despite several instances of treatment 
for complaints of pain in that area.  Only symptoms related 
to degenerative joint disease of the right shoulder have been 
shown.  

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the Veteran does not have 
peripheral neuropathy of the right upper extremity.  It also 
suggests that he has never had peripheral neuropathy of the 
right upper extremity.  In the absence of proof of the 
claimed disability, the claim of service connection may not 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, service connection for peripheral neuropathy of the 
right upper extremity is not warranted.

As noted above, service connection may also be warranted for 
certain diseases on a presumptive basis as a result of 
exposure to herbicide agents.  Acute and subacute peripheral 
neuropathy is one of the listed diseases.  A note following 
the list indicates that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).  

Given that any peripheral neuropathy resulting from herbicide 
exposure as identified in the regulation would be expected to 
resolve within two years of the date of onset, the 
presumptive provisions are not applicable to the current 
peripheral neuropathy that the Veteran experiences because 
any acute or subacute peripheral neuropathy resulting from 
herbicide exposure would have by definition resolved many 
years ago given the Veteran's period of active military 
service.  Thus, service connection is not warranted for 
peripheral neuropathy on a presumptive basis for diseases 
associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).

Lastly, the Veteran testified that he believes he was exposed 
to herbicides while he was stationed in the Republic of Korea 
and in other locations.  He stated that he did not serve in 
the Republic of Vietnam.  The provisions concerning 
presumptive diseases associated with exposure to herbicides 
do not preclude a theory of direct service connection whereby 
a current disability is in fact attributed to herbicide 
exposure.  See Combee, 34 F.3d at 1044-45.

In the September 2007 decision, the Board detailed the 
circumstances of the Veteran's military service and found 
that it was not shown that the Veteran had been exposed to an 
herbicide agent during active military service.  Official 
sources do not recognize herbicide use in the locations where 
the Veteran served or the timeframes when he served in the 
locations.  Additionally, there is a lack of documentation of 
actual exposure.  The Veteran did not submit additional 
evidence after the September 2007 decision related to 
possible in-service exposure to herbicides.  Because in-
service exposure to herbicides is not shown, service 
connection is not warranted for peripheral neuropathy on a 
direct basis, including as a result of exposure to 
herbicides.

The Veteran's representative contends that the case should be 
remanded for a VA medical examination an opinion.  The Board 
finds that the record contains sufficient medical evidence to 
decide the claims.  Because the Veteran is not shown to have 
been exposed to an herbicide agent during active military 
service or otherwise experienced an in-service injury or 
event to which current disability could be traced, or that he 
has been awarded service connection for any disability, a 
remand for a medical examination and opinion is not 
necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  The Board does not doubt the sincerity of the 
Veteran's belief that he has the claimed disabilities and 
that they are related to his time in service or to another 
disability that he believes should be service connected.  
However, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the diagnosis 
and etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for peripheral neuropathy of the 
right upper extremity and the lower extremities must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


